Citation Nr: 1755699	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  12-08 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for hypertension, to include as due to herbicide agent exposure and/or as secondary to diabetes mellitus, type II. 

2. Entitlement to service connection for a bilateral foot disability, to include as due to herbicide agent exposure. 

3. Entitlement to service connection for sleep apnea, to include as due to herbicide agent exposure. 

4. Entitlement to service connection for anemia, to include as due to herbicide agent exposure. 

5. Entitlement to service connection for thalassemia (claimed as a blood disorder), to include as due to herbicide agent exposure. 



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to April 1971, to include service in the Republic of Vietnam from June 1970 to April 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in part, denied service connection for hypertension, sleep apnea, a bilateral foot disability, anemia, and thalassemia.  During the pendency of this appeal, the Veteran moved and jurisdiction transferred to the RO in Nashville, Tennessee.  

The Veteran submitted a Notice of Disagreement (NOD) in February 2010; a Statement of the Case (SOC) was issued in February 2012; and a VA Form 9 was received in March 2012.  The Veteran requested a Board hearing but subsequently withdrew that request in November 2016.  

The appealed issue of entitlement to a compensable evaluation for erectile dysfunction has not been certified to the Board by the agency of original jurisdiction via VA Form 8.  The Board observes that the VA Form 8 is for administrative purposes and does not confer or deprive the Board of jurisdiction. See 38 C.F.R. § 19.35 (2017).  However, certification ensures that all necessary procedural steps have been taken by that agency.  Accordingly, the Board will defer action on that issue pending certification of the separate appeal. 

The issues of entitlement to service connection for hypertension, anemia, thalassemia, and a bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The earliest post-service clinical evidence of sleep apnea is more than 30 years after separation from service.

2. There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran's sleep apnea is casually related to, or aggravated by, service. 

3. Presumptive service connection is not warranted for sleep apnea. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided in September 2008 and December 2008. 

The claims file includes some service treatment records (STRs), post service clinical records, records from the Social Security Administration (SSA), and the statements of the Veteran.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The Board has considered whether a VA examination and/or opinion is warranted, but finds that it is not.  There is no competent indication that the Veteran's sleep apnea may be due to service; thus, VA does not have an obligation to obtain an examination and/or opinion. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).

Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307 (a)(6) are met. 38 C.F.R. § 3.309 (e)(2017). 

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied. 38 C.F.R. § 3.309 (e). 

The diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Sleep Apnea

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he has sleep apnea due to herbicide agent exposure.  Sleep apnea is not a disability among the diseases recognized under 38 C.F.R. § 3.309 (e) as a disease associated with exposure to certain herbicide agents; thus, presumptive service connection on the basis of herbicide exposure is not warranted. 

The Board has considered the Court's opinion in Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); however, the evidence of record is negative for a competent clinical opinion that the Veteran's sleep apnea is as least as likely as not due to his service, to include exposure to herbicide agents.  In addition, the Veteran has not been shown to have the education, training, or experience necessary to make a competent opinion as to the etiology of sleep apnea or disabilities due to herbicide exposure.  Thus, although the Veteran was exposed to herbicide agents in-service, as defined in 38 C.F.R. § 3.307 (a)(6), there is no competent credible evidence of record that his sleep apnea is causally related to such.  Service connection for sleep apnea on the basis of exposure to herbicide agents is not warranted.

The earliest clinical evidence of sleep apnea is in 2000, almost 30 years after separation from active duty service. See Private Treatment Records, Bonaventure Medical, dated 2000-2001 (documenting a sleep apnea diagnosis, obesity, and a 50 pound weight gain since separation from service).  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In addition, the competent credible evidence does not reflect that the Veteran had sleep apnea in-service (i.e., STRs are silent for complaints, treatment, or diagnoses of sleep apnea) and he has not otherwise endorsed symptoms of sleep apnea during or continuously since service. See VA Form 21-526 (noting that sleep apnea began in 2002).

The Veteran may believe that he has sleep apnea due to service.  He is competent to relate some of his symptoms.  However, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in matters of sleep apnea.  Based on the foregoing, the Board finds that a lay opinion does not constitute competent medical evidence and lacks probative value. See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011). 

In summary, sleep apnea does not warrant presumptive service connection, did not manifest until many years after separation from service, and has not been shown to be causally related to service.  Thus, service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

ORDER

Entitlement to service connection for sleep apnea, to include as due to herbicide exposure, is denied.


REMAND

Hypertension 

The Veteran asserts that his currently diagnosed hypertension condition is related to in-service herbicide agent exposure; alternatively, he contends that it is secondary to service-connected diabetes mellitus, type II.  VA has conceded that the Veteran was exposed to herbicides while in-service. 

Hypertension is not a disability presumptively associated with herbicide exposure. 38 C.F.R. § 3.309 (e)(2017).  However, the National Academy of Sciences (NAS) has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides. See e.g., Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549 (June 8, 2010)("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.").  This was reiterated again in Update 2008 and 2010. See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012). 

The February 2009 VA diabetes mellitus examination report reflect that the Veteran's hypertension was not caused or aggravated by his in-service diabetes mellitus.  However, no opinion regarding direct service connection, to include in-service herbicide agent exposure, has been obtained.  Thus, on remand, VA opinion is necessary to determine whether there is a relationship the Veteran's current hypertension and in-service herbicide exposure. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board also finds that a new opinion addressing secondary service connection would be helpful in light of the Veteran's assertions that he was suffering from diabetes mellitus before he was formally diagnosed with such disorder. See March 2012, VA Form 9. 

Bilateral Foot Disability 

The Veteran asserts that he has a dermatological condition of the feet (described as "blisters") as a result of his service in Vietnam, to include exposure to herbicide agents therein. See VA Form 9.  VA treatment records reflect that the Veteran presented to a VA medical facility in February 2010 complaining of intermittent breakouts of blisters on his feet.  He reported that the onset of this condition was while he was on active duty in Vietnam.  Objectively, the Veteran had pinpoint red marks over the medial distal aspect of the left foot.  A diagnosis was not provided.  In light of the Veteran's contentions and current treatment for blisters on the feet, the Board finds that a VA examination should be obtained for this issue with an opinion. See McLendon, supra. 




Anemia and Beta Thalassemia

The Veteran asserts that his blood disorders are related to military service, which included exposure to herbicide agents.  As the Veteran has current diagnoses of anemia and beta thalassemia and there are contentions that it could possibly be related to the Veteran's exposure to herbicide agents, a VA examination should be obtained for this issue with an opinion. See McLendon, supra. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all healthcare providers (both VA and non-VA) for his claimed disabilities.  Make arrangements to obtain all non-duplicative records that he adequately identifies. 

2. Then, schedule the Veteran for a VA medical examination to address the likely etiology of the Veteran's hypertension.  Provide the Veteran's entire claims file to the examiner for review.  After review of the entire record and examination of the Veteran, the examiner must provide opinions as to the following:

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service, began within one year after discharge from active service, or is directly related to any in-service disease, event, or injury, to specifically include herbicide agent exposure therein?

* The examiner is advised to consider the NAS Updates which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure. 

It is not sufficient to conclude that the Veteran's hypertension is not directly caused by herbicide exposure by stating that hypertension is not listed in VA regulations as presumptively service-connected. 

b. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused or aggravated beyond its natural progression by his service-connected diabetes mellitus, type II?

* The examiner should consider the Veteran's assertions that was suffering from diabetes mellitus, type II, long before he was formally diagnosed with such disorder, i.e., that his diabetes mellitus existed prior to, or concomitant with hypertension.  

All rendered opinions are to be supported with explanatory rationale, with citation to evidence in the record and medically accepted knowledge.

3. Schedule the Veteran for a VA medical examination to address the likely etiology of the Veteran's claimed bilateral foot disorder.  Provide the Veteran's entire claims file to the examiner for review.  After review of the entire record and examination of the Veteran, the examiner must provide opinions as to the following:

a. Identify all bilateral foot disabilities, to specifically include any dermatological conditions (e.g., conditions manifested by blisters, pinpoint red marks, etc.) affecting the feet.  

b. Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral foot disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to specifically include his exposure to herbicide agents therein? 

* The examiner should consider the Veteran's assertions that he has suffered from blisters on his feet (also described as jungle rot) since his service in Vietnam. 

All rendered opinions are to be supported with explanatory rationale, with citation to evidence in the record and medically accepted knowledge.

4. Schedule a VA examination to determine the nature and etiology of the Veteran's anemia.  Provide the Veteran's entire claims file to the examiner for review.  After review of the entire record and examination of the Veteran, the examiner must provide opinions as to the following:

a. Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the currently diagnosed anemia is related to any disease or injury in service, to include exposure to herbicide agents therein? 

b. Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's anemia was caused OR aggravated beyond its natural progression by his service-connected diabetes mellitus, type II? 

All rendered opinions are to be supported with explanatory rationale, with citation to evidence in the record and medically accepted knowledge.

5. Schedule a VA examination to determine the nature and etiology of the Veteran's beta thalassemia.  Provide the Veteran's entire claims file to the examiner for review.  After review of the entire record and examination of the Veteran, the examiner must provide opinions as to the following: 

a. Whether it is at least as likely as not (i.e., 50 percent or greater probability) that beta thalassemia is of congenital, developmental, familial, or hereditary origin?  If so, is such a condition a defect or disease? 

For the purposes of this examination, "defects or abnormalities" of congenital, developmental, familial, or hereditary origin are normally static conditions which are incapable of improvement or deterioration. VAOPGCPREC 67-90 (1990).  A "disease process" of congenital, developmental, familial, or hereditary origin is usually capable of improvement or deterioration. Id.  As such, the terms congenital "defect or abnormality" and congenital "disease process" have very specific meanings, with the former denoting a nature of being static and the latter denoting a nature of change.

b. If the examiner identifies a congenital/hereditary "defect," then opine whether it is at least as likely as not (a 50 percent or greater probability) than not that there was any superimposed disease or injury in connection with the congenital defect, and if so, the likelihood that the identified superimposed disease or injury is related to the Veteran's active military service.  

c. If the examiner finds a congenital/hereditary "disease," then opinion as whether it is at least as likely as not (i.e., 50 percent or greater probability) that any such disease clearly and unmistakably existed prior to the Veteran's service entrance. 

If "yes," the Veteran's beta thalassemia clearly and unmistakably pre-existed his service entrance, provide an opinion as to whether it clearly and unmistakably was NOT aggravated (permanently worsened) by service. 

If aggravation of this condition is found to exist, does evidence of record clearly and unmistakably show that such aggravation (i.e., a permanent worsening) of this condition is due to its natural progress?

d. If the examiner determines that beta thalassemia is not a congenital or hereditary "disease" or "defect," the examiner should opine as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disorder had its onset in-service or is related to the Veteran's military service, to include herbicide exposure therein. 

e. The examiner should also opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's beat thalassemia was caused OR aggravated beyond its natural progression by his service-connected diabetes mellitus, type II.  

All rendered opinions are to be supported with explanatory rationale, with citation to evidence in the record and medically accepted knowledge.

6. After completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


